
	

113 HR 5513 IH: E-Car Act
U.S. House of Representatives
2014-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5513
		IN THE HOUSE OF REPRESENTATIVES
		
			September 17, 2014
			Ms. Hahn introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend and modify the tax credit for electric vehicle
			 recharging property.
	
	
		1.Short titleThis Act may be cited as the Electric Charging Advancement Reform Act or as the E-Car Act.
		2.Extension and modification of credit for electric car recharging property
			(a)In generalSection 30C of the Internal Revenue Code of 1986 is amended to read as follows:
				
					30C.Electric vehicle recharging property credit
						(a)Credit allowedThere shall be allowed as a credit against the tax imposed by this chapter for the taxable year an
			 amount equal to 50 percent of the cost of any qualified electric vehicle
			 recharging property placed in service by the taxpayer during the taxable
			 year.
						(b)LimitationThe credit allowed under subsection (a) with respect to all qualified electric vehicle recharging
			 property placed in service by the taxpayer during the taxable year at a
			 location shall not exceed—
							(1)in the case of a property of a character subject to an allowance for depreciation, the greater of—
								(A)$100,000, or
								(B)$10,000 multiplied by the number of devices placed in service at the location by the taxpayer
			 during the taxable year, and
								(2)$2,000 in any other case.
							(c)Qualified electric vehicle recharging propertyFor purposes of this section, the term qualified electric vehicle recharging property means any property (not including a building) if—
							(1)such property is—
								(A)of a character subject to the allowance for depreciation, or
								(B)installed on property which is used as the principal residence (within the meaning of section 121)
			 of the taxpayer,
								(2)the original use of such property begins with the taxpayer, and
							(3)such property is for the recharging of motor vehicles propelled by electricity (including property
			 relating to providing electricity for such recharging or otherwise
			 necessary for such recharging property).
							(d)Application with other credits
							(1)Business credit treated as part of general business creditSo much of the credit which would be allowed under subsection (a) for any taxable year (determined
			 without regard to this subsection) that is attributable to property of a
			 character subject to an allowance for depreciation shall be treated as a
			 credit listed in section 38(b) for such taxable year (and not allowed
			 under subsection (a)).
							(2)Personal credit
								(A)In generalFor purposes of this title, the credit allowed under subsection (a) for any taxable year (after the
			 application of paragraph (1)) shall be treated as a credit allowable under
			 subpart A for such taxable year.
								(B)Limitation based on amount of taxIn the case of a taxable year to which section 26(a)(2) does not apply, the credit allowed under
			 subsection (a) for any taxable year (determined after application of
			 paragraph (1)) shall not exceed the excess of—
									(i)the sum of the regular tax liability (as defined in section 26(b)) plus the tax imposed by section
			 55, over
									(ii)the sum of the credits allowable under subpart A (other than this section and sections 25D and 30D)
			 and section 27 for the taxable year.
									(e)Special rulesFor purposes of this section—
							(1)Basis reductionThe basis of any property shall be reduced by the portion of the cost of such property taken into
			 account under subsection (a).
							(2)Property used by tax-exempt entityIn the case of any qualified electric vehicle recharging property the use of which is described in
			 paragraph (3) or (4) of section 50(b) (including use by an Indian tribal
			 government) and which is not subject to a lease, the person who sold such
			 property to the person or entity using such property shall be treated as
			 the taxpayer that placed such property in service, but only if such person
			 clearly discloses to such person or entity in a document the amount of any
			 credit allowable under subsection (a) with respect to such property
			 (determined without regard to subsection (d)).
							(3)Property used outside united states not qualifiedNo credit shall be allowable under subsection (a) with respect to any property referred to in
			 section 50(b)(1) or with respect to the portion of the cost of any
			 property taken into account under section 179.
							(4)Election not to take creditNo credit shall be allowed under subsection (a) for any property if the taxpayer elects not to have
			 this section apply to such property.
							(5)Recapture rulesRules similar to the rules of section 179A(e)(4) shall apply.
							(6)DeviceFor the purposes of subsection (b)(1), the term device means an individual item of property, whether a stand-alone item or part of property that includes
			 multiple devices, which functions to recharge one vehicle at a time.
							(7)Joint ownership of qualified electric vehicle recharging property
								(A)In generalAny qualified electric vehicle recharging property shall not fail to be treated as such property
			 solely because such property is placed in service with respect to 2 or
			 more dwelling units.
								(B)Limits applied separatelyIn the case of any qualified electric vehicle recharging property which is placed in service with
			 respect to 2 or more dwelling units, this section (other than this
			 subparagraph) shall be applied separately with respect to the portion of
			 such property attributable to each such dwelling unit.
								(f)RegulationsThe Secretary shall prescribe such regulations as necessary to carry out the provisions of this
			 section.
						(g)TerminationThis section shall not apply to any property placed in service after December 31, 2017.
						.
			(b)Conforming amendmentClause (ii) of section 30D(c)(2)(B) of such Code is amended by striking section 25D and inserting sections 25D and 30C.
			(c)Effective date
				(1)In generalExcept as provided in paragraph (2), the amendments made by this section shall apply to property
			 placed in service after December 31, 2013.
				(2)Preservation of last year of credit for hydrogen refueling propertySo much of the amendment made by subsection (a) as relates to the repeal of section 30C of the
			 Internal Revenue Code of 1986 (as in effect before the date of the
			 enactment of this Act) shall apply to property placed in service after
			 December 31, 2014.
				
